THE caption is no part of an indictment. It is the statement of the clerk in the record prefatory to the indictment. The indictment is that which the grand jury have found and retened into Court under oath. In the present case, the caption by the clerk closes by stating that “the following bill of indictment was returned into said Court endorsed ‘a trae bill’ and signed Alexander Little, foreman of the grand jury” “ to-wit:” Then follows a copy of the indictment commencing as follows:
“ State of Indiana, Hendricks county, Hendricks Circuit Court, October term, 1846. The grand jurors for the state of Indiana, empanelled, sworn, and charged to inquire within and for the body of the county of Hendricks aforesaid, upon their oath present, that John Paine, late of said county, on the third day of October, in the year aforesaid,” &c.
We think the words “Hendricks Circuit Court, October term, 1846” are a part of the indictment, and that the statement below “on the third day of October, in the year aforesaid” refers to those words, and charges the time of the commission of the offence with sufficient certainty.
The judgment is reversed. Cause remanded, &c.